DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Because, 
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “selecting a refractory alloy powder from the group consisting of” in claim 1 is used by the claim to mean “Niobium, Rhenium, Tantalum, Molybdenum and Tungsten as alloy” while the accepted meaning is “as an individual, these all are known as metals or elements not  alloys.” The term is indefinite because the specification does not clearly redefine the term and the specification talks about the pure Nb, a wrought material, as an example of starting material.
Claim 1 further recites the limitation "environmentally controlled chamber" in line 8 is unclear what and how the environment is being controlled. One can interpret the “environment control” means a control of heating, or cooling or temperature or moisture or oxidation or any other process parameter. 
Claim 2-8 are rejected by virtue of their dependency on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaoyuan Lou [US 20180193916 A1] and further in view of Dennis C Nagle [US 4921531].

Regarding claim 1-4 and 6-8, Lou discloses a method of fabricating an object using additive manufactured precipitation dispersion strengthened alloy component [abstract] and in Fig 5 comprising: selecting an alloy powder matrix comprises not limited to refractory metals, molybdenum, niobium, tantalum, tungsten etc. and combinations thereof [section 0019, line 23-29].  
Lou teaches to increase the oxygen content of the alloy powder in his first step of invention, to have a specific concentration as shown in Fig 5. According to Lou, alloy powder is being produced by gas atomization process with the oxygen or nitrogen reactive elements  or both in the alloy powder. These elements easily react with oxygen or nitrogen to form oxides or nitrides respectively [Section 0031, line 26-29].  Lou further teaches another pretreatment option to get a desired level of oxygen, nitrogen, or both by introducing post oxidization or nitridation of the alloy powder in a controlled oxygen atmosphere, nitrogen atmosphere, atmosphere of nitrogen containing gases [Section 0034 line 23-27]. Lou further teaches oxygen or nitrogen may also be introduced in the alloy powder by coating an oxygen or nitrogen rich layer on the powder using fluidized bed powder coating process. Lou suggests depending on the selected reactive metal elements, resultant oxygen, nitrogen, or combined oxygen and nitrogen concentration in the alloy powder may be in the range from about 100 ppm to about 5000 ppm [Section 0034 line 28-34]. 
Lou also teaches creating a layer of alloy powder in an environmentally controlled of an additive manufacturing machine [section 0037, line 3-6]. 
Lou teaches adjusting the environmentally controlled chamber of the additive manufacturing by controlling the atmosphere with a determined concentration of oxygen, nitrogen, nitrogen containing gases, or combinations thereof [section 0037, line 7-11] as the protection shield gas based on desirable properties in the precipitation strengthened alloys. The concentration of oxygen in the protection shield gas can be in the range from 0 volume percent to 20 volume percent oxygen gas which is equivalent to 0-20,0000 ppm. The oxygen in the shield gas provides further assistance to oxidize the reactive metal element in the metal powder during laser powder bed additive manufacturing . The concentration of nitrogen or nitrogen containing gases ( such as, but not limited to , ammonia ) in the protection shield gas may be up to 100 volume percent [section 0042, line ]. 
Lou teaches exposing the alloy powder to a transient moving energy source (laser or electron beam based powder bed fusion additive manufacturing) and uses laser or electron beam as a heat source for melting [section 0037, line ] then solidifying  the layer and forming dispersoids (precipitates)[ section 0040, line 42-53] 
Lou’s average size of the dispersoids are nanosized precipitates ranges from about 0.5 - 500 nanometers [Section 0045, claim 8] which is not within the range of instant claim. However Lou teaches to promote in situ uniform formation of dispersoids in the metal alloy matrix, controlling the parameters is important. These parameters may include, but are not limited to, an energy output of the laser or electron beam, a hatch spacing, a thickness of a deposited layer, a scan speed of the laser or electron beam, the protection shield gas flow, an amount of oxygen, an amount of nitrogen, an amount or concentration of reactive elements, a scan strategy or scan pattern, and the like, and combinations thereof [Section 0039 line 21-29]. Lou teaches in combination with these parameters in additive manufacturing process may be controlled to produce a desired size, volume density, and distribution of the dispersoids [section 0040, line 1-7]. 
	In another invention Nagle discloses a process, whereby second phase-forming reactants forms the second phase particle by reacting in the presence of reactants in a metal matrix [Col 7, line 43-46]. The size of Nagle’s dispersoids or second phase particles produced by this method range of 0.01 to 10 microns and more preferably from 0.1 to about 5 microns [Col, line 64-66] which meets the limitation of the instant claim. Nagle cites some examples of useful second phase forming reactants including oxygen, nitrogen, molybdenum, tungsten, niobium. tantalum etc. [Col 8, line 35-37] and teaches the formation of dispersoids is generally carried out in protective atmosphere, such as an inert gas or a vacuum, i.e. in controlled environment [Col 2 line 58-60]. Nagle’s invention further teach about a conventional process for directly producing fine ceramic powders known as gas-phase synthesis. This method involves reacting at least two gaseous reactants to form the desired powder [ Col 4 line 61-68]. The ceramic forming reaction is initiated by a variety of heating methods including: furnace, radio frequency induction and plasma means. However Nagle does not teach the additive manufacturing method directly and does not mention anything about the presence or amount of oxygen or nitrogen in the controlled environment. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the material and the size of the dispersoids in view of Nagle to modify Lou to incorporate the teachings of producing a desired size of dispersoids to achieve the required strength of materials for appropriate use. Selection of overlapping portion of ranges has been held to be a prima facie case of obviousness [MPEP § 2144.05.I]. 

 Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiaoyuan Lou [US 20180193916 A1] and Dennis C Nagle [US 4921531] and further in view of Uno Gennari [US 5049355] . 
 
Regarding Claim 5, Gennari discloses an oxide dispersion alloys of high-melting metals producing by fusion metallurgy, particularly by arc melting [Col 2 Line 14-16]. Gennari teaches the strength of materials can be increased by introducing or removing dispersoids and oxides, carbides and nitrides are used as common dispersoids [Col, line 20-29]. Gennari teaches some example metals having high melting points for this process, are Niobium, Tantalum, Molybdenum, Tungsten, Rhenium and more as shown in the Table [Col 4, line 29-35]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have selected the material in view of Gennari to modify Lou to incorporate the teachings of producing a desired size of dispersoids to achieve the required strength of materials for appropriate use. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAZMUN NAHAR SHAMS whose telephone number is (571)272-5421. The examiner can normally be reached M-F 8AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Zimmer can be reached on 571-270-3591. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAZMUN NAHAR SHAMS/Examiner, Art Unit 1738                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736